Title: To James Madison from Rufus King, 9 March 1803
From: King, Rufus
To: Madison, James


No. 83.
Sir,London Mar. 9. 1803
I lose no Time in sending you the important Message from the King that was last Evening delivered to the two houses of Parliament. Peace has not had the happy Effect of restoring harmony and confidence between England and France, and the Exposition of the Affairs of the latter which the first Consul lately delivered to the Legislature has not failed to produce its natural Effect upon this Country: What are the points of discussion to which the Message alludes is not known with certainty, tho’ they are understood to relate to certain Stipulations of the Treaty of Peace.
There can be no doubt that Parliament will act with vigour and unanimity upon this occasion, and it may be expected that not only a fleet of Observation will immediately appear in the Channel but that the Ports of Holland, as well as the french Ports on the Ocean, and in the Mediterranean will be watched. General Victor has not yet sailed, and I should suppose the Expedition he commands must now wait the Result of the Discussions subsisting between this Country and France.
From the Temper on both sides this result cannot be delayed, and I am much inclined to believe that the question of Peace or War will have been decided before this Letter reaches you.
As this is a season when frequent opportunities occur, I shall keep you constantly informed of every important circumstance or change affecting the Duration of Peace. With perfect Respect and Esteem, I have the honour to be, Sir, Your ob. & faithful servt.
Rufus King
 

   
   RC and enclosure (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC marked “(Duplicate).” In a clerk’s hand, signed by King. Docketed by Wagner as received 4 May. For enclosure, see n. 1.




   
   King enclosed a newspaper clipping of George III’s message notifying Parliament of his decision to increase defensive measures in view of the military preparations then taking place in French and Dutch ports and adding that “discussions of great importance are now subsisting between His Majesty and the French Government, the result of which must at present be uncertain” (see The Annual Register for 1803; or, A View of the History, Politics, and Literature, for the Year 1803 [London, 1805], p. 646).



   
   In Napoleon’s 21 Feb. 1803 exposition to the legislature on the state of the French republic, he commented that there were two parties in England, one peaceful and one which had sworn “implacable hatred to France.” This situation required certain prudent measures on the part of France. He stated that five hundred thousand men “must and will be ready to defend and avenge” France, that British intrigue would not succeed in forming new alliances with other powers, and that “England alone cannot now encounter France!” (London Times, 28 Feb. 1803).


